UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-2029



ARLENE M. BALINAO,

                                              Plaintiff - Appellant,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (9:06-cv-00254-PMD)


Submitted:   February 11, 2008            Decided:    March 18, 2008


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arlene M. Balinao, Appellant Pro Se. Terri Hearn Bailey, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arlene M. Balinao appeals the district court’s order

granting summary judgment to the Attorney General and dismissing

her employment discrimination complaint.         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.       See Balinao v. Mukasey,

No. 9:06-cv-00254-PMD (D.S.C. Aug. 21, 2007).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -